  Case 18-20743-JKS           Doc 68     Filed 05/07/19 Entered 05/07/19 13:05:34              Desc
                                             Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW JERSEY


In re:                                                      Case No. 18-20743
         JEAN N. MATHURIN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Marie-Ann Greenberg, chapter 13 trustee, submits the following Final Report and
Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee
declares as follows:

         1) The case was filed on 05/29/2018.

         2) The plan was confirmed on 12/17/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/04/2019.

         5) The case was dismissed on 03/04/2019.

         6) Number of months from filing or conversion to last payment: 8.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $26,675.00.

         10) Amount of unsecured claims discharged without full payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
  Case 18-20743-JKS        Doc 68            Filed 05/07/19 Entered 05/07/19 13:05:34                      Desc
                                                 Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                   $4,800.00
       Less amount refunded to debtor                                 $0.00

NET RECEIPTS:                                                                                       $4,800.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $0.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $264.00
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $264.00

Attorney fees paid and disclosed by debtor:                    $3,617.00


Attorney Fees:
Payee Name                              Payee Type                                   Paid Outside Paid Via Plan
JOSHUA HUMPHRIES                        Attorney Fee                                   $3,617.00         $0.00


Scheduled Creditors:
Creditor                                          Claim         Claim          Claim        Principal       Int.
Name                                 Class      Scheduled      Asserted       Allowed         Paid          Paid
ALLY CAPITAL                     Unsecured              0.00          0.00           0.00           0.00        0.00
BANK OF AMERICA                  Unsecured         2,278.00            NA             NA            0.00        0.00
BMW FINANCIAL SERVICES NA LLC    Secured                0.00          0.00           0.00           0.00        0.00
CREDIT COLLECTIONS SERVICES      Unsecured              0.00           NA             NA            0.00        0.00
CW NEXUS CREDIT CARD HOLDING     Unsecured               NA         709.29         709.29           0.00        0.00
ERC/ENHANCED RECOVERY CORP       Unsecured              0.00           NA             NA            0.00        0.00
INTERCOASTAL FINANCIAL LLC       Unsecured               NA         798.85         798.85           0.00        0.00
LVNV FUNDING LLC                 Unsecured               NA         521.09         521.09           0.00        0.00
MB FINANCIAL BANK, NATIONAL AS   Secured                0.00          0.00           0.00           0.00        0.00
MCU COLLECTION/LOSS PREVENTIO    Unsecured              0.00         82.35          82.35           0.00        0.00
PINNACLE CREDIT SERVICES LLC     Unsecured               NA         440.98         440.98           0.00        0.00
SANTANDER CONSUMER USA INC.      Unsecured               NA     28,347.37      28,347.37            0.00        0.00
UNITED STATES DEPARTMENT OF ED   Unsecured               NA       7,672.25       7,672.25           0.00        0.00
UNITED STATES DEPARTMENT OF ED   Unsecured       132,658.00    133,062.76     133,062.76            0.00        0.00
VW CREDIT INC                    Secured                 NA     21,317.97      21,317.97       4,536.00         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-20743-JKS           Doc 68      Filed 05/07/19 Entered 05/07/19 13:05:34                 Desc
                                              Page 3 of 3



Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00              $0.00              $0.00
      Mortgage Arrearage                                       $0.00              $0.00              $0.00
      Debt Secured by Vehicle                             $21,317.97          $4,536.00              $0.00
      All Other Secured                                        $0.00              $0.00              $0.00
TOTAL SECURED:                                            $21,317.97          $4,536.00              $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00             $0.00              $0.00
       Domestic Support Ongoing                                 $0.00             $0.00              $0.00
       All Other Priority                                       $0.00             $0.00              $0.00
TOTAL PRIORITY:                                                 $0.00             $0.00              $0.00

GENERAL UNSECURED PAYMENTS:                             $171,634.94               $0.00              $0.00


Disbursements:

         Expenses of Administration                                $264.00
         Disbursements to Creditors                              $4,536.00

TOTAL DISBURSEMENTS :                                                                         $4,800.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/07/2019                             By:/s/ Marie-Ann Greenberg
                                                                    Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
